DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,803,627. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 10,803,627 recites the same limitations as underlined below

Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,803,627
A method comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 


multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving relational properties between the plurality of video samples.
A method, comprising: 

applying, by a processor, a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; 

multiplying, by the processor, each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving relational properties between the plurality of video samples; 

providing, by the processor, the plurality of reduced vectors as inputs to a machine learning technique that trains a machine learning model; acquiring, by the processor, a new vector in the second dimensional space through operation of the machine learning model; and transforming, by the processor, the new vector, using the transformation matrix, into the first dimensional space.


As shown above, claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. 10,803,627.
Claims 2-10 of the present application are identical to claims 2-10 of U.S. Patent No. 10,803,627.

Regarding claim 11, claim 11 of U.S. Patent No. 10,803,627 recites the same limitations as underlined below

Claim 11 of the present application
Claim 11 of U.S. Patent No. 10,803,627
A device comprising: 

a processor; and 

a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein the dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples.
A device, comprising: 

a processor; and 

a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, w

herein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples;

providing the plurality of reduced vectors as inputs to a machine learninq technique that trains a machine learninq model: acquiring a new vector in the second dimensional space through operation of the machine learning model; and transforming the new vector, using the transformation matrix, into the first dimensional space.


As shown above, claim 11 of the present application is anticipated by claim 11 of U.S. Patent No. 10,803,627.

In addition, since claim 11 of U.S. Patent No. 10,803,627 is a corresponding apparatus claim to claim 1 of U.S. Patent No. 10,803,627, it also anticipates claim 1 of the present application. 

Regarding claim 12, claim 12 of U.S. Patent No. 10,803,627 recites the same limitations as underlined below

Claim 12 of the present application
Claim 12 of U.S. Patent No. 10,803,627
A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein the dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples.
A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors
corresponds to one video sample of the plurality of video samples; 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples;

 providing the plurality of reduced vectors as inputs to a machine learning technique that trains a machine learninq model; acquiring a new vector in the second dimensional space through operation of the machine learning model; and transforming the new vector, using the transformation matrix, into the first dimensional space.


As shown above, claim 12 of the present application is anticipated by claim 12 of U.S. Patent No. 10,803,627.

Claims 13-18 of the present application are identical to claims 13-18 of U.S. Patent No. 10,803,627.

Regarding claim 19, the claim recites wherein the transformation comprises: a Fourier transform or a discrete cosine transform which claims 19 and 20 of U.S. Patent No. 10,803,627 recite individually, thereby both anticipating the claim.  

In addition, as claims 12-20 of U.S. Patent No. 10,803,627 are corresponding apparatus claims to claims 1-4 and 6-10 of U.S. Patent No. 10,803,62, claims 1-4 and 6-10 of the present application are also anticipated by claims 12-20 of U.S. Patent No. 10,803,627.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,803,627 in view of Ferro et al, U.S. Publication No. 2017/0178346.

Regarding claim 20, the claims of U.S. Patent No. 10,803,627 teaches all the limitations of claim 12, but do not expressively teach wherein the video dataset is labeled.

However, Ferro in a similar invention in the same field of endeavor teaches a method involving analyzing a video dataset as taught in the claims of U.S. Patent No. 10,803,627 wherein the video dataset is labeled (see Ferro paragraph [0037]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of labeling video datasets as taught in Ferro with the system taught in the claims of U.S. Patent No. 10,803,627, the motivation being to allow the video dataset to be used with other datasets in neural networks (see Ferro paragraph [0037]). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,328,454. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 11,328,454 teaches the same limitations as underlined below:

Claim 1 of the present application
Claim 1 of U.S. Patent No. 11,328,454
A method comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving relational properties between the plurality of video samples.
A method comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving relational properties between the plurality of video samples; and 
providing the plurality of reduced vectors as inputs to a machine learning technique that trains a machine learning model to learn data relationships present in the video dataset from the plurality of reduced vectors.


As shown above, claim 1 of the present application is anticipated by claim 1 of U.S. Patent No. 11,328,454.

Claims 2-10 are identical to claims 2-10 of U.S. Patent No. 11,328,454.

Regarding claim 11, claim 13 of U.S. Patent No. 11,328,454 teaches the same limitations as underlined below:

Claim 11 of the present application
Claim 13 of U.S. Patent No. 11,328,454
A device comprising: 

a processor; and 

a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein the dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples.
A device comprising: 

a processor; and 

a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples; 

and providing the plurality of reduced vectors as inputs to a machine learning technique that trains a machine learning model to learn data relationships present in the video dataset from the plurality of reduced vectors.



As shown above, claim 11 of the present application is anticipated by claim 13 of U.S. Patent No. 11,328,454.

In addition, since claim 13 of U.S. Patent No. 11,328,454 is a corresponding apparatus claim to claim 1 of U.S. Patent No. 11,328,454, it also anticipates claim 1 of the present application. 

Regarding claim 12, claim 14 of U.S. Patent No. 11,328,454 teaches the same limitations as underlined below:
Claim 12 of the present application
Claim 14 of U.S. Patent No. 11,328,454
A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein the dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples.
A non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to perform operations, the operations comprising: 

applying a transformation to a video dataset containing a plurality of video samples, to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples; 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, 

wherein a dimension of the second dimensional space is smaller than a dimension of the first dimensional space, and 

wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples; 

and providing the plurality of reduced vectors as inputs to a machine learning technique that trains a machine learning model to learn data relationships present in the video dataset from the plurality of reduced vectors.

As shown above, claim 12 of the present application is anticipated by claim 14 of U.S. Patent No. 11,328,454.

Claims 13-17 are identical to claims 15-19 of U.S. Patent No. 11,328,454.

Regarding claims 18 and 19, each recite different transforms which are each listed in the alternative in claim 20 of U.S. Patent No. 11,328,454. Therefore, claims 18 and 19 are anticipated by claim 20 of U.S. Patent No. 11,328,454.

In addition, as claims 14-20 of U.S. Patent No. 10,803,627 are corresponding apparatus claims to claims 1-4 and 6-10 of U.S. Patent No. 11,328,454, claims 1-4 and 6-10 of the present application are also anticipated by claims 14-20 of U.S. Patent No. 11,328,454.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,328,454 in view of Ferro et al, U.S. Publication No. 2017/0178346.

Regarding claim 20, the claims of U.S. Patent No. 11,328,454 teaches all the limitations of claim 12, but do not expressively teach wherein the video dataset is labeled.

However, Ferro in a similar invention in the same field of endeavor teaches a method involving analyzing a video dataset as taught in the claims of U.S. Patent No. 11,328,454 wherein the video dataset is labeled (see Ferro paragraph [0037]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of labeling video datasets as taught in Ferro with the system taught in the claims of U.S. Patent No. 11,328,454, the motivation being to allow the video dataset to be used with other datasets in neural networks (see Ferro paragraph [0037]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al, U.S. Publication No. 2016/0249065.

Regarding claim 11, Cohen teaches a device (see Cohen Figure 1, transmitting device 101), comprising: 

a processor (see Figure 1, processor 103); and 
a non-transitory computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations (see Figure 1, memory 102 and paragraph [0063]) comprising: 

applying a transformation to a video dataset containing a plurality of video samples (see paragraphs [0079]-[0080]), to produce a plurality of sparse vectors in a first dimensional space, wherein each sparse vector of the plurality of sparse vectors corresponds to one video sample of the plurality of video samples (see Figure 4, which shows an example of vector “x” which has mostly empty elements and paragraph [0080]); and 

multiplying each sparse vector of the plurality of sparse vectors by a transformation matrix to produce a plurality of reduced vectors in a second dimensional space, wherein the dimension of the second dimensional space is smaller than a dimension of the first dimensional space (see Figure 4, matrix “A” applied to vector “x” to produce vector “y” and paragraph [0085]), and wherein the plurality of reduced vectors in the second dimensional space hides information about the video dataset while preserving pairwise distances between the plurality of video samples (this is a result to be achieved in the system. Since the same process is performed in the reference, then both results i.e. hidden information and preservation of distances of the “y” vectors would necessarily occur). 

Claims 1 and 12 recite similar limitations as claim 11 and are rejected under similar rationale. 

Regarding claim 13, Cohen teaches all the limitations of claim 12, and further teaches wherein the transformation matrix is an MxN matrix, wherein N is the dimension of the first dimensional space, and wherein M is the dimension of the second dimensional space (see Cohen Figure 4).

Claim 6 recites similar limitations as claim 14 and is rejected under similar rationale. 

Regarding claim 14, Cohen teaches all the limitations of claim 13, and further teaches wherein the MxN matrix is a random matrix (see Cohen paragraph [0053]).

Claim 7 recites similar limitations as claim 14 and is rejected under similar rationale. 

Regarding claim 15, Cohen teaches all the limitations of claim 12, and further teaches wherein the relational properties comprise pairwise distances (as indicated above, this is a result to be achieved. Since the same process in applied in the reference, this would necessarily occur).

Claim 8 recites similar limitations as claim 15 and is rejected under similar rationale. 

Regarding claim 16, Cohen teaches all the limitations of claim 15, and further teaches wherein distance ratios between pairs of the plurality of sparse vectors are equal to distance ratios between pairs of the plurality of reduced vectors corresponding to the pairs of the plurality of sparse vectors (as indicated above, this is a result to be achieved. Since the same process in applied in the reference, this would necessarily occur).

Claim 9 recites similar limitations as claim 16 and is rejected under similar rationale. 

Regarding claim 17, Cohen teaches all the limitations of claim 12, and further teaches wherein the transformation matrix allows transformation of the plurality of reduced vectors back into the video dataset (see Cohen paragraph [0125]).

Claim 10 recites similar limitations as claim 17 and is rejected under similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. Publication No. 2016/0249065 in view of Baraniuk et al, U.S. Publication No. 2019/0340497.

Regarding claims 2-4, 18, and 19, Cohen teaches all the limitations of claim 1, but does not expressively teach the specific transforms claimed. 

However, Baraniuk in a similar invention in the same field of endeavor teaches transforming video samples into sparse vectors as taught in Cohen wherein the transform is a wavelet/Fourier/discrete cosine transform (see Baraniuk paragraph [0005]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic transform of Cohen with those taught in Baraniuk to yield the predictable results of successfully creating a sparse vector from the video data. 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, U.S. Publication No. 2016/0249065 in view of Ferro et al, U.S. Publication No. 2017/0178346.
Regarding claim 20, Cohen teaches all the limitations of claim 12, but does not expressively teach wherein the video dataset is labeled.

However, Ferro in a similar invention in the same field of endeavor teaches a method involving analyzing a video dataset as taught in Cohen wherein the video dataset is labeled (see Ferro paragraph [0037]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of labeling video datasets as taught in Ferro with the system taught in Cohen, the motivation being to allow the video dataset to be used with other datasets in neural networks (see Ferro paragraph [0037]). 
Method claim 5 recites similar limitations as claim 20, and is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637